     Case 3:20-cv-02987-B-BK Document 10 Filed 02/18/21           Page 1 of 1 PageID 68



                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

IZAIHLL J. JACKSON,                           §,
                                              §
               Petitioner,                    §
                                              §
v.                                            §    No. 3:20-cv-2987-B (BK)
                                              §
K. ZOOK,                                      §
               Respondent.                    §

      ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
                OF THE UNITED STATES MAGISTRATE JUDGE

         The United States Magistrate Judge made Findings, Conclusions, and a Recommendation

in this case. No objections were filed. The District Court reviewed the proposed findings,

conclusions, and recommendation for clear error. Finding none, the Court ACCEPTS the Findings,

Conclusions, and Recommendation of the United States Magistrate Judge.

         SO ORDERED.

         DATED: February 18, 2021.



                                           _________________________________
                                           JANE J. BOYLE
                                           UNITED STATES DISTRICT JUDGE
